Citation Nr: 1130947	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-36 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain.  

3.  Entitlement to an effective date earlier than February 22, 2005, for the grant of service connection for degenerative disc disease of the lumbar spine.  

4.  Entitlement to service connection for a sleep disorder, to include as secondary to the Veteran's service-connected back disorder and as due to an undiagnosed illness.  

5.  Entitlement to service connection for essential hypertension, to include as secondary to the Veteran's service-connected pulmonary tuberculosis.  

6.  Entitlement to service connection for bilateral pes planus.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
8.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for a disability manifested by widespread pain (chronic pain), to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for kidney stones, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for gastrointestinal problems (H pylori), to include as due to an undiagnosed illness.  

12.  Entitlement to service connection for rashes (lumps/boils), to include as due to an undiagnosed illness.  

13.  Entitlement to service connection for low testosterone, to include as due to an undiagnosed illness.  


WITNESSES AT HEARING ON APPEAL

Veteran and L.E.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from August 1988 to August 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and May 2009 rating decisions of the San Diego, California, and Montgomery, Department of Veterans Affairs (VA) Regional Offices (ROs).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  See the February 2011 Report of General Information.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2011).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See the June 2011 Board hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the Veteran's increased rating claim.  Accordingly, the Board has jurisdiction over this issue; thus, it is listed on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine and right knee strain; along with service connection for bilateral pes planus; a sleep disorder, to include as secondary to the Veteran's service-connected back disability and as due to an undiagnosed illness; headaches, to include as due to an undiagnosed illness; a disability manifested by widespread pain (chronic pain), to include as due to an undiagnosed illness; kidney stones, to include as due to an undiagnosed illness; gastrointestinal problems (H pylori), to include as due to an undiagnosed illness; rashes (lumps/boils), to include as due to an undiagnosed illness; and low testosterone, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  On June 15, 2011, during his Board hearing before the undersigned Veterans Law Judge, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate status the issue of entitlement to service connection for essential hypertension, to include as secondary to the Veteran's service-connected pulmonary tuberculosis.  

3.  By rating decision dated July 2005, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent evaluation, effective February 22, 2005.  

4.  The RO was not in possession of any communication prior to February 2005 that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based upon degenerative disc disease of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to service connection for essential hypertension, to include as secondary to the Veteran's service-connected pulmonary tuberculosis, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2010).

2.  The criteria for an effective date prior to February 22, 2005, for the grant of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, no VCAA notice is necessary because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide her with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].  

Furthermore, the Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2010).  The appellant was provided with ample opportunity to submit evidence and argument in support of his claim, and was given the opportunity to present testimony regarding his claim.  Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.  

II.  Decision  
A.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

At the June 2011 Board hearing, the Veteran withdrew from consideration the issue of entitlement to service connection for essential hypertension, to include as secondary to the Veteran's service-connected pulmonary tuberculosis.  As the Veteran has withdrawn his appeal as to the stated issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.  


B.  Earlier Effective Date for the Grant of Service Connection for Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that an effective date earlier than February 22, 2005, is warranted for the grant of service connection for degenerative disc disease of the lumbar spine.  

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

As previously stated, the Veteran was discharged from active service in August 1993.  Upon review of the claims file, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, to his local RO, which was received on November 14, 2002.  As reflected in the application, the Veteran filed a claim for tuberculosis.  In a March 2003 rating decision, the RO denied service connection for pulmonary tuberculosis, inactive.  The Veteran submitted a timely notice of disagreement (NOD) in April 2003 and explained that he was not filing a claim for pulmonary tuberculosis but rather "spinal tuberculosis."  With that distinction, the RO issued a subsequent rating decision denying service connection for spinal tuberculosis in an April 2004.  In February 2005, the Veteran filed an informal claim for "back spasms."  After receipt of the claim and a May 2005 VA examination, service connection for degenerative disc disease of the lumbar spine was granted with a disability evaluation of 10 percent.  The effective date assigned was February 22, 2005, the date the RO received the Veteran's informal claim for the disability.  

At the June 2011 hearing, the Veteran testified that he first filed his claim on November 8, 2002, with the RO.  The Veteran asserts that the effective date for the grant of service connection for degenerative disc disease of the lumbar spine should be November 8, 2002, the date of his first application for compensation benefits.  

Initially, after a review of the claims file, the Board notes that the first correspondence from the Veteran regarding disability benefits for his back was received by the RO on February 22, 2005.  The Board acknowledges the Veteran's contentions that he submitted an informal claim to the RO for his back disorder prior to February 2005; however, the evidence of record does not support this allegation.  

There is a presumption of regularity in the law to the effect that '[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62. 64-65 (1992).  Once the presumption of regularity has been rebutted by clear evidence, however, the burden of proof shifts to the VA to show that the administrative procedure was actually complied with.  The Veteran has not submitted any evidence demonstrating that there was a claim for disability benefits, specifically for his back disorder, prior to February 2005.  The only other evidence prior to February 22, 2005, is a formal application received by the RO in November 2002 for tuberculosis.  There is no mention of a back problem.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity in RO operations.  Accordingly, applying the presumption to the instant case, the Board must conclude that the Veteran did not file an application for VA benefits regarding degenerative disc disease of the lumbar spine prior to February 22, 2005, that was lost or misplaced. 

As noted above, the first correspondence from the Veteran regarding his back was received by the RO on February 22, 2005.  The only other correspondence from the Veteran in the claims file prior to that date is the November 2002 application for compensation benefits and the April 2003 NOD, both which are absent for any mention of a back disorder.  Therefore, the earliest effective date that can be assigned for the grant of service connection for degenerative disc disease of the lumbar spine is February 22, 2005.  The Board reiterates that the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Again, the Board recognizes the Veteran's reported medical history and his contention that he incurred back problems in service.  However, although entitlement arguably arose prior to his claim in February 22, 2005, the date of the claim, February 22, 2005, is later and is therefore the effective date for the award of service connection for residuals of a hernia.  

Furthermore, the Board acknowledges the Veteran's statement that he had problems with his back since his separation from active service.  However, there is no evidence to show that the Veteran submitted his claim for service connection within one year after his separation from service in August 1993.  The law and regulations state that the effective date of an award of service connection for a disability may not be earlier than the date of receipt of claim unless the claim is received within one year of separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the Veteran's claim for service connection was received more than 1 year after separation from service and, therefore, there is no legal basis to assign an earlier effective date for the awards of service connection.  Id. 

Since all of the evidence indicates that February 22, 2005, was the date of receipt of the Veteran's degenerative disc disease of the lumbar spine, and there is no evidence indicating that he filed a claim prior thereto, the assignment of an effective date prior to February 22, 2005, for the grant of service connection for degenerative disc disease of the lumbar spine is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

The appeal as to entitlement to service connection for essential hypertension, to include as secondary to the Veteran's service-connected pulmonary tuberculosis, is dismissed.

Entitlement to an effective date earlier than February 22, 2005, for the grant of service connection for degenerative disc disease of the lumbar spine, is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

First, with regards to the Veteran's increased rating claims for his service-connected degenerative disc disease and right knee strain, the Veteran indicated during the hearing that he recently sought treatment for both service-connected disabilities at the local VA facility in Montgomery, Alabama.  The RO should ensure that the claims folder contains updated VA outpatient treatment records from the VA medical facility in Montgomery.  The Board notes that VA records are considered part of the record on appeal since they are within VA's constructive possession; as such these records must be considered in deciding the Veteran's claim.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Additionally, at the June 2011 hearing, the Veteran testified that he was currently unemployed due to problems associated with his service-connected back disability.  He explained that he was laid off in February because he missed so many days of work due to his service-connected back disability.  

The Board finds that the evidence described above raises a claim of entitlement to a TDIU.  Where there is a claim for an increase rating from a Veteran whose schedular rating meets the minimum criteria under 38 C.F.R. § 4.16(a) and there is evidence of unemployability associated with that service connected disability, consideration of that claim for increase must also include a reasonably raised claim for a TDIU rating.  See Norris v. West, 12 Vet. App. 413, 419-422 (1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider total disability based on individual unemployability).

In VAOPGCPRPEC 6-96, VA General Counsel held that when the issue of entitlement to an extraschedular rating or a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider that issue and if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.

Second, the Veteran contends that he incurred his bilateral foot disorder in service.  

Review of the Veteran's service treatment records reflects complaints, treatment, and a diagnosis for a bilateral foot disability.  Upon enlistment, the Veteran's feet were reported as being abnormal, as indicated on the report of medical examination at enlistment in August 1988.  The VA physician noted that the Veteran had moderate pes planus that was considered asymptomatic.  He was considered qualified for the United States Army.  Once in service, in May 1989, the Veteran reported to acute medical care with complaints of pain in both feet, lasting for seven months.  Upon physical examination, it was noted that his feet were slightly swollen with pain when walking.  He was assessed with pes planus asymptomatic, prescribed medication, and requested to follow-up in seven to ten days.  Upon discharge from service, clinical evaluation of the Veteran's feet were normal at the July 1993 expiration of term of service (ETS) examination, but the Veteran admitted to having or had previously foot trouble on his July 1993 report of medical history.  

In May 2005, the Veteran was afforded a VA examination for his bilateral foot disorder.  He reported to the VA examiner that while in service, he began to incur increasing pain in his feet, particularly during physical training.  He was diagnosed with flat feet and placed on a temporary profile.  Since being discharged from service, he admitted to having continuing problems with his feet especially when standing and walking.  After a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed him with bilateral feet pes planus with mild impairment.  The examiner opined that it is "more likely than not," that the Veteran's bilateral feet pes planus is related to his military service.  

The Board acknowledges the VA examiner's opinion, but notes that the examiner did not offer an opinion as to whether the bilateral foot disability pre-existed his military service and was aggravated during service.  The Board considers this opinion insufficient, and requests that the VA examiner who conducted the May 2005 examination of the Veteran to indicate the opinion in an addendum.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

Third, at the June 2011 Board hearing, the Veteran asserted that his insomnia/sleep disorder is attributable to his service-connected back disability or a manifestation of an undiagnosed illness due to service in the Persian Gulf.  Review of the claims file reflects complaints of having problems sleeping, and as previously mentioned, the Veteran is currently service-connected for a back disability.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), the VCAA requires that the VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Given the uncertainty of the record, the Board finds that a medical examination is warranted to clarify both the nature and etiology of the Veteran's claimed sleep disorder.  

Finally, with regards to the Veteran's claims for service connection for headaches, a disability manifested by widespread pain (chronic pain), kidney stones, gastrointestinal problems (H pylori), rashes (lumps/boils), and low testosterone, to include all as due to an undiagnosed illness, the Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in May 2011, the Veteran indicated that he wanted a Board hearing via video conference.  There is no indication in the record that a Board hearing has been scheduled or that the Veteran has withdrawn his request for a hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity to appear at the requested hearing.  Therefore, a remand is required for the scheduling of a video conference hearing.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.700(a) (2010).  

Therefore, in order to give the veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010), must be fully met.  

2.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's service-connected back and right knee disabilities from the Central Alabama Veterans Health Care System in Montgomery, Alabama.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  Contact the VA examiner who conducted the May 2005 VA examination and have the examiner express an opinion as to whether the Veteran's bilateral pes planus pre-existed his military service.  If it is determined that the disability existed prior to service, the examiner is requested to offer an opinion as to whether it was aggravated during, or as a result of his service.  If so, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)  

If it is determined that the Veteran's bilateral pes planus did not exist prior to service, the examiner should express an opinion as to whether it is as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed bilateral pes planus was incurred in service or related to active service.  

The examiner should also provide a clear rationale for the conclusion reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he should so indicate this and explain the reason why an opinion would be speculative.  The claims file must be reviewed in conjunction with the opinion, and the examiner's report should indicate that such review occurred.  Moreover, if the examiner from May 2005 is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in his place.  

4.  Schedule the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of his claimed sleep disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to answer the following questions:
a.  Does the Veteran have a chronic (e.g., existing for six months or more) disorder pertaining to his sleep difficulties?

b.  If a chronic disorder is found, can such disorder be attributed to a known clinical diagnosis?  If not, the examiner should so state specifically.  

c.  The examiner should provide an opinion as to whether there is a medical explanation for such illness and whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to either of the Veteran's periods of active duty service.  

d.  The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to the Veteran's service-connected back disability.  

The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

5.  Schedule an examination to determine the nature and severity of the Veteran's service-connected disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examiner should state whether it is at least as likely as not that any of the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  The report of examination should include a complete rationale for all opinions expressed.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

6.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the Montgomery, Alabama, as per the Veteran's request, and as the docket permits for the issues of entitlement to service connection for headaches, a disability manifested by widespread pain (chronic pain), kidney stones, gastrointestinal problems (H pylori), rashes (lumps/boils), and low testosterone, to include all as due to an undiagnosed illness.  The Veteran should be notified in writing of the date, time and location of the hearing and that notice should be associated with the claims folder.  

7.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


